FILE COPY




       I, PAM ESTES, Clerk of the Court of Appeals for the Twelfth Court of Appeals District

of the State of Texas, do hereby certify that Brenda Brewer, Deanna Meador, Penny Adams and

Sabra Curry, Plaintiffs in the trial court secured an extension of twenty (20) days in which to file

Appellants’ Brief in the following numbered and entitled cause:


Brenda Brewer, Deanna Meador, Penny Adams and Sabra Curry

No. 12-14-00155-CV                vs.

Lowe's Home Centers Inc.

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 28th day of December
2015, A.D.

                                                  Respectfully yours,

                                                  PAM ESTES, CLERK


                                                  By: ______________________________
                                                      Katrina McClenny, Chief Deputy Clerk